Filed 10/15/20   Case 20-24783   Doc 1
Filed 10/15/20   Case 20-24783   Doc 1
Filed 10/15/20   Case 20-24783   Doc 1
Filed 10/15/20   Case 20-24783   Doc 1
Filed 10/15/20                                                                   Case 20-24783                                                                                            Doc 1


   Fill in this information to identify the case:
   Debtor name Gregory G. Smith, M.D., A Professional Corporation
   United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                      Check if this is an
                                                  CALIFORNIA
   Case number (if known):                                                                                                                              amended filing




  Official Form 204
  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
  Are Not Insiders                                                                           12/15

  A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
  debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
  include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
  among the holders of the 20 largest unsecured claims.

   Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
   complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
   including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                    professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                    and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                    contracts)                                                 partially secured          of collateral or setoff
   AT&T-Internet                                                                                                                                                              $1,250.10
   P.O. Box 5025
   Carol Stream, IL                (800) 331-0500
   60197-5025
   Atlas Building                                                                                                                                                             $1,834.50
   Maintenance
   P.O. Box 1634                   (916) 486-1107
   Carmichael, CA
   95609
   Bank of America                                                PPP Loan, May                                                                                           $365,921.00
   180 Grand Avenue,               micah.canestaro@               2020. Amount or
   #200                            bofa.com                       portion of amount
   Oakland, CA 94612               (510) 267-3761                 expected to be
                                                                  subject to
                                                                  forgiveness under
                                                                  federal emergency
                                                                  loan program.
   CoPower                                                                                                                                                                    $2,855.05
   Dept. 34604
   P.O. Box 39000                  (650) 348-2327
   San Francisco, CA
   94139
   David Kyle, D.O.                David Kyle, D.O.               Professional                                                                                              $40,000.00
   2639 Ivy Hill Drive                                            Services
   Redding, CA 96002               djkyle@netzero.net
                                   (559) 331-1270
   Frontier                                                                               Disputed                                                                            $1,776.73
   Communications
   c/o Tamco Capital  (800) 921-8102
   Corp.
   4830 W. Kennedy
   Blvd., Suite 250
   Tampa, FL 33609
   Henry Schein                                                                                                                                                               $7,814.96
   P.O. Box 7156      henryschein@billtr
   Pasadena, CA 91109 ust.com
                      (800) 472-4346


  Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Filed 10/15/20                                                                   Case 20-24783                                                                                            Doc 1



   Debtor    Gregory G. Smith, M.D., A Professional Corporation                                                 Case number (if known)
             Name

   Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
   complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
   including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                    professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                    and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                    contracts)                                                 partially secured          of collateral or setoff
   Marina Mendrez                                                                                                                                                             $3,000.00
   7 Fawnbrook Court
   Sacramento, CA                  (916) 417-7659
   95823
   NextGen Healthcare,                                                                                                                                                        $4,775.10
   Inc.
   P.O. Box 511449                 (888) 407-3126
   Los Angeles, CA
   90051
   Optum Insight                                                                                                                                                                $666.54
   P.O. Box 84019                  cps_billing@optum
   Chicago, IL                     .com
   60689-4002                      (888) 445-8745
   Ossia Solutions                                                                                                                                                            $2,600.00
   7151 N. Cedar Ave.,             ranjeetsidhu@gmai
   Suite 103                       l.com
   Fresno, CA 93720                (559) 696-6660
   Quest Diagnostics                                                                                                                                                          $2,508.66
   Clinical
   Laboratories                    (866) 697-8378
   P.O. Box 633545
   Cincinnati, OH
   45263-3545
   Ruben Gonzalez                                                                                                                                                               $500.00
   Enriquez                        rubengenriquez10
   6535 Golden Bobcat              @gmail.com
   Ct.                             (209) 230-7564
   Winton, CA 95388
   Sacramento County                                                                                                                                                            $591.24
   Utilities
   9700 Goethe Road,               (916) 875-5555
   Suite C
   Sacramento, CA
   95827-3500
   SANTIS                                                                                                                                                                     $3,772.58
   INVESTMENTS
   10218 Lander
   Avenue
   Turlock, CA 95380
   SCI Depository                                                                                                                                                         $126,160.40
   Staff Care Inc                  Crystal.Goggio@a
   Lockbox 281923                  mnhealthcare.com
   6000 Feldwood                   (866) 352-5949
   Road
   Atlanta, GA 30349
   Severaid & Glahn,                                                                                                                                                          $5,170.11
   PC
   1787 Tribute Road,              (916) 929-8383
   Suite D
   Sacramento, CA
   95815



  Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Filed 10/15/20                                                                   Case 20-24783                                                                                            Doc 1



   Debtor    Gregory G. Smith, M.D., A Professional Corporation                                                 Case number (if known)
             Name

   Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
   complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
   including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                    professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                    and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                    contracts)                                                 partially secured          of collateral or setoff
   TAMCO/BALBOA                                                                                                                                                               $1,956.06
   CAPITAL                         customerservice@
   P.O. Box 79445                  vendorservicescen
   City of Industry, CA            ter.com
   91716-9445                      (866) 991-7955
   US BANK                                                                                                                                                                    $8,108.07
   EQUIPMENT LEASE                 EFCUSTOMERSUP
   1310 Madrid Street,             PORT@USBANK.C
   Suite 101                       OM
   Marshall, MN 56258              (800) 328-5371
   Vitalograph                                                                                                                                                                  $500.00
   P.O. Box 843780                 vitcs@vitalograph.
   Kansas City, MO                 com
   64184-3780                      (800) 255-6626




  Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Filed 10/15/20   Case 20-24783   Doc 1
Filed 10/15/20   Case 20-24783   Doc 1
